      Case 2:20-cv-03400-PA-JPR Document 19 Filed 04/17/20 Page 1 of 1 Page ID #:118
 Scott R. Drury
 LOEVY & LOEVY
 311 N. Aberdeen, 3rd Floor
 Chicago, Illinois 60607
 (312) 243-5900 – ph. (312) 243-5902 – fax
 Email: drury@loevy.com


                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
 Todd Hurvitz                                                           CASE NUMBER
                                                                                              2:20-cv-03400 PA (JPRx)
                                                         Plaintiff(s)
                            v.
 Zoom Video Communications, Inc., et al.                                     ORDER ON APPLICATION OF NON-
                                                                           RESIDENT ATTORNEY TO APPEAR IN A
                                                     Defendant(s).             SPECIFIC CASE PRO HAC VICE
The Court, having determined whether the required fee has been paid, and having reviewed the Application of
Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by
  Drury, Scott R.                                                                 of    LOEVY & LOEVY
  Applicant’s Name (Last Name, First Name & Middle Initial                              311 N. Aberdeen, 3rd Floor
  (312) 243-5900                      (312) 243-5902                                    Chicago, Illinois 60607
  Telephone Number                    Fax Number
  drury@loevy.com
                           E-Mail Address                                               Firm/Agency Name & Address
for permission to appear and participate in this case on behalf of
  Plaintiff Todd Hurvitz



  Name(s) of Party(ies) Represent                                 ü Plaintiff(s) ☐ Defendant(s) ☐ Other:
and designating as Local Counsel
  Miller, Marci L.                                                                of    Miller Advocacy Group PC
  Designee’s Name (Last Name, First Name & Middle Initial                               1303 Avocado Ave., Suite 230
  162790                      (949) 706-9734           (949) 266-8069                   Newport Beach, CA 92660
  Designee’s Cal. Bar No.      Telephone Number        Fax Number
  marci@milleradvocacy.com
                          E-Mail Address                                                Firm/Agency Name & Address
HEREBY ORDERS THAT the Application be:
  ☐
  x GRANTED
  ☐DENIED:            ☐    for failure to pay the required fee.
                      ☐    for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
                      ☐    for failure to complete Application:
                      ☐    pursuant to L.R. 83-2.1.3.2: ☐Applicant resides in California; ☐ previous Applications listed indicate Applicant
                           is regularly employed or engaged in business, professional, or other similar activities in California.
                      ☐    pursuant to L.R. 83-2.1.3.4; Local Counsel: ☐ is not member of Bar of this Court; ☐ does not maintain office
                           District.
                      ☐ because
IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid: ☐ be refunded ☐ not be refunded.
         April 17, 2020
Dated: Click here to enter a date.
                                                                                U.S. District Judge/U.S. Magistrate Judge

 G-64 Order (05/16)   (PROPOSED) ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                Page 1 of 1
